Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25 recites that the liquid level sensor  “outputs a first signal indicative of the liquid level being above a level of the liquid inlet”.  However, as described in paragraph 53 in Applicant’s specification, the level sensor outputs “a first signal indicative of a liquid level within the liquid receptacle 200 at least a predetermined amount above a lower end of the slot 130 the liquid level sensor 165 is located within”.  Examiner is concerned with this discrepancy and views the subject matter within claim 25 as constituting new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 recites that the liquid level sensor  “outputs a first signal indicative of the liquid level being above a level of the liquid inlet”.  However, as described in paragraph 53 in Applicant’s specification, the level sensor outputs “a first signal indicative of a liquid level within the liquid receptacle 200 at least a predetermined amount above a lower end of the slot 130 the liquid level sensor 165 is located within”.  Examiner is concerned with this discrepancy; further, the recitation of the liquid level being above the inlet holes into the receptacle is further troubling because Examiner has not seen any structure to detect liquid levels rising above the inlet openings which would be outside of the entire housing/enclosure.  For purposes of this examination, Examiner will interpret the level relating to the first signal as constituting a high level within the necessitating some draining.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US20090053073).
Claim 25:  Ward discloses a condensate pump assembly for use in an air conditioning system (Figs. 1-4, 8), the condensate pump assembly comprising a pump (62) arranged in a housing (12/14) to pump liquid from a liquid inlet (Examiner viewing inlet broadly so as to encompass Applicant’s usage of “inlet” in paragraph 53 in relation to the level sensor which initiates a signal when the level either approaches or is below the liquid inlet) to a liquid outlet (70), wherein the pump is suspended from a bottom surface of the housing (see Fig. 8) to substantially eliminate vibrations being transmitted from the pump to the housing; a liquid receptacle (22) configured to receive liquid from the liquid inlet; a liquid level sensor (48) configured to detect a liquid level within the liquid receptacle (Figs. 1-4); and a controller (54) configured to operate the pump when the liquid level sensor outputs a first signal indicative of the liquid level being above a level of the liquid inlet (see paragraph 38 and incorporated reference of US20070224050, paragraph 24, Examiner interpreting this level to be one of approaching a high level state to conform with the disclosure in paragraph 53), and to stop the pump when the liquid level sensor outputs a second signal indicative of the liquid level approaching or being below the level of the liquid inlet (paragraph 38 and incorporated reference of US20070224050, paragraph 24).

Allowable Subject Matter
Claims 1, 4-8, 10-19 and 23-24 are allowed (see remarks made in Non-Final rejection dated 7/22/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746